DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 12/01/2020. 
Claims 1, 5, 9, 12, 16 and 19 have been amended.
Claims 1-20 are pending.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Argument A) – The applicant argues, in regards to the 103 rejection of claim 1, that Kandekar does not disclose the limitations “receiving, from the second device, the identifier, a notification, and a time specified by the second entity regarding when the notification should be sent to the first device” and “sending, on behalf of the second device and at the time specified by the second entity, the notification to be displayed by a preinstalled application on the first device, the preinstalled application being an application developed by a third entity different from the second entity” (see applicant’s remarks; pages 7 and 8).
Response to argument A) – The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.


Argument B) – The applicant argues, in regards to the 103 rejection of claim 12, that Kandekar does not disclose the limitation “determining whether a content of the notification is acceptable based on one or more predefined rules that specify a content restriction on the notification” (see applicant’s remarks; page 8).
Response to argument B) – The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
Regarding claims 2-4, 8, 10, 12, 13, 15-17, 19 and 20, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar et al. (U.S. 2012/0252418 A1) in view of Maier et al. (U.S. 2014/0162694 A1).
Regarding claim 1, Kandekar discloses a system comprising: 
a non-transitory memory (see Kandekar; paragraph 0072; Kandekar discloses a memory); and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (see Kandekar; paragraph 0072; Kandekar discloses a microprocessor in communication with the memory) comprising:
receiving, from a first device (user device 12) of a first entity (user), a request to interact with a second device (venue-operated device 14) of a second entity (venue) different from the first entity (user) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated device 14 an automated check-in process can be performed.  In one embodiment, in response to detecting a proximate venue-operated device 14 the user device 12 may request the ACIS 16 to generate a token, i.e. device ID, which the user device 12 provides to the venue-operated device 14.  As such, the ACIS receives a request so that the user device 12 and venue-operated device 14 may interact);

sending interaction information to the second device (venue-operated device 14), the interaction information including at least the identifier (see Kandekar; paragraphs 0043, 0046 and 0051; Kandekar discloses the venue-operated device 14 obtaining/receiving the device ID when the user device 12 is in proximity to the venue operated device.  A token may be used as the device ID, which the user device 12 provides to the venue-operated device 14. ACIS 16 sends check in notification to device 14);
identifying the first device (user device 12) based on the identifier received from the second device (venue-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device 12 and therefore identifies the user device 12.  Further, the venue-operated device sends the device ID to the ACIS 16).
While Kandekar discloses the venue-operated device sends a device ID notifying the ACIS that the user device is in proximity and the automatic check-in has been triggered, as well as, providing a check-in notification including coupon/promotional offers (see Kandekar; paragraphs 0047, 0049, 0067 and 0069), Kandekar does not explicitly disclose receiving, from the second device, the identifier, a notification, and a time specified by the second entity regarding when the notification should be sent to the first device; and sending, on behalf of the and at the time specified by the second entity, the notification to be displayed by a preinstalled application on the first device, the preinstalled application being an application developed by a third entity different from the second entity.
In analogous art, Maier discloses receiving, from the second device (device of the merchant/venue), the identifier (check in indication), a notification (targeted message), and a time specified by the second entity (merchant/venue) regarding when the notification (targeted message) should be sent to the first device (user) (see Maier; paragraphs 0005, 0046, 0048, 0053 and 0059; Maier discloses if a user has checked in to a particular venue X number of times an indication is set, i.e. check in indication identifies the type of interaction, in a location based service, which could be a web server.  The location based service stores user information including user activity, e.g. checking in at a venue.  Targeted messages may be created and sent to the user at certain times or during certain periods as defined by the merchant.  The examiner notes that the location based service would have to receive the indication, targeted message and time of delivery from a device of the merchant/venue in order for it to know the user has checked in and send the targeted message to the user);
sending, on behalf of the second device (device of the merchant/venue) and at the time specified by the second entity (merchant/venue), the notification (targeted message) to be displayed by a preinstalled application on the first device, the preinstalled application being an application developed by a third entity different from the second entity (merchant/venue) (see Maier; paragraphs 0050, 0054 and 0059; Maier discloses the targeted messages are provided by the location based service to one or more users via an application from a third party system at a certain time or during certain periods defined by the merchant).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Maier’s targeted messaging feature into the system of Kandekar in order to provide the benefit of efficiency by allowing the merchant/venue to define when to send the targeted message and thereby allowing users to be targeted based on their activity within the location based network (see Maier; paragraph 0059).
Regarding claim 2, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses the second entity includes a merchant (see Kandekar; paragraphs 0025 and 0031; Kandekar discloses a venue, such as stores or movie theaters); and
the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) beacon located at a location of the merchant (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
Regarding claim 3, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the receiving of the request to interact with the second device (venue-operated device) comprises receiving location information of the first device (user device), the location information being determined by: a Global Positioning System (GPS) sensor (see Kandekar; paragraph 0066; GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative). 
Regarding claim 4, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the interaction between the first device (user device) and the second device (venue-operated device) includes a transaction or a check-in (see Kandekar; paragraphs 0024 and 0025; Kandekar discloses the interaction between a user device and the venue-operated device is a check-in process) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “check-in” alternative).
Regarding claim 5, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the identifier is mapped to the first entity (user) or to the first device (see Kandekar; paragraph 0047; Kandekar discloses that the device ID may also include information about the user) (The claim list features in the alternative. While the claim lists a number of optional limitations only first entity” alternative).
Regarding claim 6, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses authenticating the first device before the generating the identifier, wherein the generating the identifier is performed in response to a successful authentication of the first device (see Kandekar; paragraphs 0019, 0024, 0025, 0046 and 0089; Kandekar discloses automatic check-in rules are used to determine when to perform automatic check-ins for a user.  The check-in service, i.e. ACIS 16, may generate and assign an identifier for every check-in or automated check-in request.  The check-in rules are based on criteria such as geographic location, or the like.  Therefore, the user’s location is verified/authenticated before being checked in, and the identifier is generated and assigned when the user is checked in.  In particular, token may be used as the device ID and in response to detecting a proximate venue-operated device 14, the user device 12 may request the ACIS 16 to generate the token.  Further, the check-in may not only be automatic but provided by a check-in feature as well).
Regarding claim 7, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses after the identifying the first device and before the sending the notification, checking the notification against one or more predefined rules, wherein the notification is sent only in response to the checking indicating that the notification is acceptable based on the one or more predefined rules (see Kandekar; paragraphs 0025, 0032, and 0069; Kandekar discloses checking a user in based on check-in rules defined by the user.  The check-in rules are based on criteria such as time of day, geographic location, or the like.  One exemplary check-in rule is allow automatic check-ins 
Regarding claim 8, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the one or more predefined rules are defined by the first entity or by an operator of the system and specify content restrictions or temporal restrictions (time of day) on the notification (see Kandekar; paragraph 0025; Kandekar discloses the rules are defined or configured by the user and specify temporal restrictions, such as, time of day) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “first entity” and “temporal restriction” alternatives). 
Regarding claim 9, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses the notification contains content that is specified by the second entity (merchant) (see Maier; paragraphs 0054 and 0059; Maier discloses the targeted message created by the merchant includes special or other offer information).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
	Regarding claim 10, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the preinstalled application comprises a web browser, a location check-in application (see web browser” and “location check-in application” alternative).
	Regarding claim 11, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the operations further comprise: in response to an expiration of the request, preventing the interaction information from being viewed on the second device and denying further requests from the second device to send notifications to the first device (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses the proximity, which is used to determine if a check-in request is triggered, is based on the duration of a connection between the user device and venue-operated device.  Therefore, “expiration of the request” would include how long the connection between the devices last.  As such, when the connection has ended, i.e. no further check-in, then information on the check-in would not be accessed and no further requests.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm, as such, after 1pm access to the check-in information and further requests would stop).
Regarding claim 12, Kandekar discloses a method, comprising:
receiving, from a first device (user device 12) of a user, a request to interact with a second device (venue-operated device 14) of a merchant (venue) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative);
generating an identifier in response to the request, the identifier identifying a type of interaction (check-in) between the first device (user device 12) and the second device (venue-operated device 14) (see Kandekar; paragraph 0024 and 0046; Kandekar discloses a new device ID may be generated and assigned, by the ACIS 16, for every check-in or automated check-in request.  Therefore, the ID identifies each check-in.  Further, a token may be used as the device ID and in response to detecting a proximate venue-operated device 14, the user device 12 may request the ACIS 16 to generate the token); 

receiving, from the second device (venue-operated device 14), the identifier and contents of a notification (information about/on the check-in) with the first device (user device 12) as an intended recipient (see Kandekar; paragraphs 0047 and 0049; Kandekar discloses that the venue-operated device 14 sends the device ID to the ACIS 16, i.e. automatic check-in service, in regards to a check-in process of the user device 12.  The venue-operated device 14 sends information describing the venue, i.e. information about the venue and therefore the check-in.  Further, the venue-operated device 14 notifies the ACIS 16 that the user device 12 is in proximity and the automatic check-in has been triggered, i.e. information about/on the check-in);
identifying the first device (user device 12) based on the identifier received from the second device (venue-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device and therefore identifies the user device.  Further, the venue-operated device sends the device ID to the ACIS 16);
wherein one or more of the receiving the request, the generating the identifier, the sending the interaction information, the receiving the identifier, the identifying the first device, the determining, or the sending the notification is performed by one or more electronic processors (see Kandekar; paragraphs 0070-0072; Kandekar discloses the user device, venue-operated device and server all include a microprocessor).
a content of the notification is acceptable based on one or more predefined rules that specify a content restriction on the notification; and sending, on behalf of the second device and in response to a determination that the content of the notification is acceptable, the notification to a preinstalled application on the first device.
In analogous art, Maier discloses determining whether a content of the notification (targeted message) is acceptable based on one or more predefined rules (criteria) that specify a content restriction on the notification (see Maier; paragraphs 0044, 0053 and 0059; Maier discloses determining user activity, such as the user searching and selecting specific categories, e.g. food or nightlife, and the user receiving targeted messages responsive to the criteria, i.e. the claimed “specifying a content restriction on the notification”.  In other words, it is determined that targeted messages having content, such as food or nightlife, are acceptable based on the criteria of the user searching those categories);
sending, on behalf of the second device (device at the merchant/venue) and in response to a determination that the content of the notification (targeted message) is acceptable, the notification (targeted message) to a preinstalled application on the first device (see Maier; paragraphs 0044, 0050, 0053 and 0059; Maier discloses the location based service sends the targeted message defined by the merchant to users in response to the criteria of the user searching and selecting specific categories, i.e. “content of the notification is acceptable”.  The 
One of ordinary skill in the art would have been motivated to combine Kandekar and Maier because they both disclose features for providing messages to checked in users, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Maier’s targeted messaging feature into the system of Kandekar in order to provide the benefit of efficiency by allowing the merchant/venue to define when to send the targeted message and thereby allowing users to be targeted based on their activity within the location based network (see Maier; paragraph 0059).
Regarding claim 13, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) beacon located at a location of the merchant  (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “Bluetooth beacon” alternative).
Regarding claim 14, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the interaction information further includes personal information of the user of the first device, and wherein the method further comprises: causing the personal information of the user of the first device to be displayed by a graphical interface of the second device (see Kandekar; 
Regarding claim 15, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the one or more predefined rules are defined by a user of the first device or by an entity performing the method (see Kandekar; paragraph 0025; Kandekar discloses the rules are defined or configured by the user and specify temporal restrictions, such as, time of day) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “user of the first device” alternative).
Regarding claim 16, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the one or more predefined rules further specify temporal restrictions (time of day) on the notification (see Kandekar; paragraph 0025; Kandekar discloses the rules are defined or configured by the user and specify temporal restrictions, such as, time of day).
Regarding claim 17, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the preinstalled application comprises a web browser, a location check-in application, or a 
Regarding claim 18, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses determining the request has expired (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses the proximity, which is used to determine if a check-in request is triggered, is based on the duration of a connection between the user device and venue-operated device.  Therefore, “request has expired” would include how long the connection between the devices last.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm); and
preventing the interaction information from being viewed on the second device and denying further requests from the second device to send notifications to the first device (see Kandekar; paragraphs 0018 and 0032; Kandekar discloses determination of a connection duration, and as such, when the connection has ended, i.e. no further check-in, then information on the check-in would not be accessed and no further requests.  Even further, check-in rules include only allowing check-ins for a specified time, e.g. 11:30am to 1pm, as such, after 1pm access to the check-in information and further requests would stop).
Regarding claim 19, Kandekar discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, from a first device (user device 12) of a user, a request to interact with a second device (venue-operated device 14) of a merchant (venue) (see Kandekar; paragraphs 0018 and 0046; Kandekar discloses when a user device 12 is in proximity to a venue-operated GPS sensor” and “position triangulation based on telecommunications towers or wireless access points” alternative);
generating an identifier in response to the request, the identifier identifying the first device (user device 12), the user of the first device, or an intended interaction (check-in) between the user of the first device (user device 12) and the merchant (venue) (see Kandekar; paragraphs 0024, 0046 and 0047; Kandekar discloses a new device ID may be generated and assigned, by the ACIS 16, for every check-in or automated check-in request.  The device ID also may be included with contextual information about the user.  Therefore, the device ID identifies the user device, the user of the device via contextual information and each check-in, i.e. “interaction”.  Further, a token may be used as the device ID and in response to detecting a proximate venue-
sending interaction information to the second device (venue-operated device 14), the interaction information including at least the identifier and personal information of the user of the first device (user device 12) (see Kandekar; paragraphs 0043, 0046, 0047 and 0051; Kandekar discloses the venue-operated device obtaining/receiving the device ID when the user device is in proximity to the venue operated device and the device ID is sent and received with contextual information about the user, such as, residential address of the user.  A token may be used as the device ID, which the user device 12 provides to the venue-operated device 14. ACIS 16 sends check in notification to device 14);
identifying the first device (user device 12) based on the identifier received from the second device (vendor-operated device 14) (see Kandekar; paragraphs 0024 and 0047; Kandekar discloses the device ID is unique to the user device and therefore identifies the user device.  Further, the venue-operated device sends the device ID to the ACIS 16);
determining whether the notification (information about/on the check-in) is acceptable based on one or more predefined rules (see Kandekar; paragraphs 0025, 0032, and 0069; Kandekar discloses checking a user in based on check-in rules defined by the user.  The check-in rules are based on criteria such as time of day, geographic location, or the like.  One exemplary check-in rule is allow automatic check-ins for a type of venue and time period.  A check-in notification may be provided to the user. Therefore, a determination is made on whether a check-in rule is satisfied and if so, the user is checked in and receives a check-in notification); 

notifying the second device (venue-operated device 14) that the user has terminated the request (see Kandekar; paragraph 0050; Kandekar discloses the ACIS may notify both the user of the user device and the venue-operated device that the check-in is not to be performed based on permission denied by user); and 
preventing the second device (venue-operated device 14) from accessing the interaction information and denying further requests from the second device (venue-operated device 14) to send notifications to the first device (user device) (see Kandekar; paragraphs 0050, 0065 and 0068; Kandekar discloses that the check-in process is not performed based on permission being denied by the user.  Therefore, the venue-operated device would not be able to interact with the user device, and as such, prevent accessing any check-in information and denying requests.  Further, a check-out notification may be received, therefore, the interaction between the user device and the venue-operated device would cease, and as such, accessed to check-in information and further requests are prevented).
While Kandekar discloses the venue-operated device sends a device ID notifying the ACIS that the user device is in proximity and the automatic check-in has been triggered, as well as, providing a check-in notification including coupon/promotional offers (see Kandekar; paragraphs 0047, 0049, 0067 and 0069), Kandekar does not explicitly disclose receiving, from the second device, the identifier, merchant-specified contents of a notification with the first device as an intended recipient, and a merchant-specified time for sending the notification to the first device; and sending, at the merchant-specified time on behalf of the second device and in response to a determination that the notification is acceptable, the notification to an application that was installed on the first device prior to the request to interact with the second device, wherein the application includes a web browser, a location check-in application, or a payment application.
In analogous art, Maier discloses receiving, from the second device (device of the merchant/venue), the identifier (check in indication), merchant-specified contents of a notification (targeted message) with the first device as an intended recipient, and a merchant-specified time for sending the notification (targeted message) to the first device (user) (see Maier; paragraphs 0005, 0046, 0048, 0053 and 0059; Maier discloses if a user has checked in to a particular venue X number of times an indication is set, i.e. check in indication identifies the type of interaction, in a location based service, which could be a web server.  The location based service stores user information including user activity, e.g. checking in at a venue.  Targeted messages may be created, i.e. the claimed “merchant-specified contents”, and sent to the user at certain times or during certain periods as defined by the merchant.  In other words, by the merchant creating the targeted messages the content of the message is specified by the merchant.  The examiner notes that the location based service would have to receive the indication, targeted message and time of delivery from a device of the merchant/venue in order for it to know the user has checked in and send the targeted message to the user);
sending, at the merchant-specified time on behalf of the second device (device of the merchant/venue) and in response to a determination that the notification (targeted message) is acceptable (user preference), the notification (targeted message) to an application that was installed on the first device prior to the request to interact with the second device, wherein the determination that notification is acceptable”.  Further, user activity, such as checking in at a venue, is determined.  As such, the application used can be a check-in application), or a payment application (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “location check-in application” alternative).
One of ordinary skill in the art would have been motivated to combine Kandekar and Maier because they both disclose features for providing messages to checked in users, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Maier’s targeted messaging feature into the system of Kandekar in order to provide the benefit of efficiency by allowing the merchant/venue to define when to send the targeted message and thereby allowing users to be targeted based on their activity within the location based network (see Maier; paragraph 0059).
Regarding claim 20, Kandekar and Maier discloses all the limitations of claim 1, as discussed above, and further the combination of Kandekar and Maier clearly discloses wherein the receiving of the request comprises receiving the request from a Bluetooth beacon (see Kandekar; paragraph 0043; Kandekar discloses a Bluetooth beacon used for the communications between the user device and venue-operated device) or from a Near Field Communication (NFC) Bluetooth beacon” alternative). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung (U.S. 2013/0262198 A1) discloses a loyalty system in which a check in message is sent in response to a check in request.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        03/01/21

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443